272 F.2d 509
106 U.S.App.D.C. 280
Dorothy C. GERAGHTY, Appellant,v.Jean L. HEIGLE and Francis C. Heigle, Appellees.
No. 15245.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 16, 1959.Decided Oct. 29, 1959.

Appeal from the United States District Court for the District of Columbia; John J. Sirica, Judge.
Mr. Milton Heller, Washington, D.C., for appellant.
Mr. Richard W. Galiher, Washington, D.C., with whom Mr. William E. Stewart, Jr., Washington, D.C., was on the brief, for appellees.
Before PRETTYMAN, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant (plaintiff) filed suit against appellees (defendants) and certain other persons for personal injuries growing out of a fall on stairs in a building where she was a roomer.1


2
We find no error affecting substantial rights.


3
Affirmed.



1
 The suit in the District Court is proceeding against the other defendants named therein